Citation Nr: 1341892	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is now with the RO in Montgomery, Alabama.

In September 2011, the Board remanded the issues on appeal for additional development.  The additional development actions have been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2013, the Veteran and his spouse testified in a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in "Virtual VA."  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the Virtual VA system, to ensure a complete review of the evidence in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently has a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385, and a current diagnosis of tinnitus.

2.  The Veteran was exposed to acoustic trauma during service.

3.  The Veteran experienced "continuous" symptoms of hearing loss since service separation.

4.  The Veteran's tinnitus disability was incurred in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1111, 1112, 1131, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims for service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the burden falls on the government to rebut the presumption of soundness.  The correct standard requires that VA show by clear and unmistakable evidence (1) the veteran's disability existed prior to service and (2) the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to the responsibilities and noise exposure he encountered as a construction machine operator in service.  He has reported symptoms of hearing loss and tinnitus since the in-service loud noise exposure. 

Initially, the Board finds that the Veteran currently has a bilateral hearing loss disability for VA purposes.  In July 2006, the Veteran received an audiology consultation at a VA medical center to evaluate his complaints of hearing loss.  The audiogram included in the clinical note shows that puretone thresholds, in decibels (dB), were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
100
85
75
85
90
LEFT
45
30
35
60
70
 
These results establish a current bilateral hearing loss disability (audiometric test scores of 40 dB or greater in both ears) that meets the standards of 38 C.F.R. § 3.385.  In addition, the audiologist diagnosed sensorineural hearing loss in the left ear and mixed hearing loss in the right ear.  See Dorland's Illustrated Medical Dictionary 825 (32d ed. 2012) ("mixed hearing loss" is hearing loss that is both conductive and sensorineural in nature).

Similarly, the Board finds that the Veteran has a current tinnitus disability.  During the same July 2006 VA audiology consultation discussed above, the Veteran complained of bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has repeated this complaint several times since initiating his claim for service connection for tinnitus in January 2007.  See e.g., September 2013 Veteran letter; August 2013 Board hearing transcript, p. 3-4.  Thus, in addition to being competent, the Veteran has provided consistent, credible statements regarding tinnitus for treatment and compensation purposes alike; therefore, his statements also establish a current tinnitus disability.

The Board also finds that the Veteran was exposed to acoustic trauma in service.  The Veteran has consistently stated, and his DD Form 214 reflects, that he served as a construction machine operator in service.  See e.g., December 2007 VA Form 21-4138; July 2012 Veteran letter.  Although the construction machine operator military occupational specialty (MOS) is not listed, Veterans Benefits Administration (VBA) Fast Letter 10-35 lists a comparable MOS, construction equipment operator, as entailing a high probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  The Board finds that the Veteran's competent lay accounts of having worked on a bulldozer, with an air compressor, and in a carpentry shop are all consistent with circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds in-service acoustic trauma.

With regard to the Veteran's bilateral sensorineural hearing loss, the Board finds that the evidence is at least in equipoise on the question of whether the symptoms of hearing loss have been continuous since service separation in June 1962.  In August 2013, the Veteran testified that he began experiencing hearing loss while working on a mufflerless bulldozer in Germany for a period of two weeks without hearing protection.  See August 2013 Board hearing transcript, p. 3.  Service treatment records reflect that the Veteran began experiencing hearing loss in the left ear while in service.  

Specifically, the June 1962 service separation examination reflects an upward threshold shift during service.  Service department audiometric readings prior to October 1, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Pure tone thresholds from the June 1962 service separation examination, in decibels, were as follows: 




HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
15
15
10
X
-5
LEFT
25
20
15
X
5

Threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).  Thus, in the absence of any pure tone threshold scores indicating some degree of hearing loss before the June 1962 separation examination - and, therefore, treating the Veteran's hearing as within normal limits - the evidence shows that the Veteran began to display some hearing loss outside the normal range in his left ear during service, as shown by the 25 dB threshold at 500 Hz.  

Various lay histories, including the Veteran's history of onset of hearing loss symptoms presented during treatment, show continuous post-service symptoms of bilateral hearing loss.  VA medical records reflect that the Veteran underwent surgery in 1984 for hearing loss in his left ear.  See May 3, 2006 VAMC entry.  VAMC records show that the Veteran first presented for treatment at VA facilities for hearing trouble in June 2006, when he stated that he had hearing loss "from working around and on bulldozers [without] mufflers in Germany during his military service."  See June 16, 2006 VAMC entry.  In a September 2013 notarized letter, the Veteran stated that he was "hard of hearing" when he left the service and that this condition has persisted ever since.  Two additional notarized letters - one from the Veteran's wife and another from a friend - state that the Veteran has been "hard of hearing" since returning from active duty.

Here, the Board finds the Veteran and other lay affiants competent to report experiencing symptoms of hearing loss.  See Layno, 6 Vet. App. at 465 (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board also finds the Veteran credible, as his statements have been consistent over many years and through different mediums, including statements for treatment, statements to VA, and testimony before the Board.  In addition, the Board finds the letters from the Veteran's wife and friend regarding diminished hearing ability since service to be competent, credible, and probative.  See id. 

The Board recognizes that the December 2011 VA examiner suggested that the Veteran's hearing loss has not been continuous since service.  However, the opinions reached in that examination report were based, in part, on the inaccurate factual premise that the Veteran exhibited "normal" hearing upon service separation.  See Hensley, 5 Vet. App. at 159.  Thus, the Board affords no probative value to the opinion provided in the December 2011 VA examination report.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, on the basis of acoustic trauma in service and "continuous" symptoms of hearing loss since service separation, the criteria for presumptive service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  

Service Connection for Tinnitus

With regard to the Veteran's current tinnitus disability, the Board finds that the evidence is at least in equipoise on the question of whether tinnitus was "incurred in" service, that is, whether it had its onset in service and the current tinnitus is the same tinnitus.  The Veteran, who is competent to report that he experiences tinnitus symptoms, has consistently paired the onset of his tinnitus disability with the same nucleus of facts - specifically, working on a bulldozer without hearing protection during service - that initiated his hearing loss.  See e.g., September 2013 letter; August 2013 Board hearing transcript, p. 3; July 2006 VA audiology consultation.  In addition, the Veteran's wife and friend submitted notarized statements in September 2013 stating the Veteran has been complaining of ringing in his ears since service.  Moreover, the Veteran's wife testified that the Veteran complained of ringing in his ears while he was on active duty.  See August 2013 Board hearing transcript, p. 7.  As noted above, the Board finds the statements provided by the Veteran, his wife, and his friend to be competent, credible, and probative.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


